DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "… a shortest distance between a soldering dot on the metal layer and a projected area of the first solder pad on the metal layer are shorter than a distance threshold” in lines 9-10. 
B.	 Claim 6 recites the limitation "… the distance threshold is the greater…..” in line 8.
C.	Claim 9 recites the limitation "… the distance threshold is the greater…..” in line 6.
		
threshold distance (TD/DT) so that the shortest distance values can be determined and then compared with respective distances? Is the TD/DT any arbitrary number (for example, 1cm, 2cm, etc.), any distance defined by the design ground rules based on the power supply network applications, a distance defined by dimensions (length, width, etc.) of the circuit substrate, chip/die, or other components?

D.	Claim 1 recites the limitation "the side of the projected area….” in line 15.  
E.	Claim 18 recites the limitation "the side edge” in line 3.  
There is insufficient antecedent basis for these limitations in the claims.

F.	Claim 19 recites the limitation "…a shortest distances between soldering dots on the metal layer and a projected area of the first solder pad on the metal layer are all shorter than a distance threshold” in lines 9-11.  
However, it is unclear from the claim language above, what is a value of a threshold distance (TD/DT) so that the shortest distance values can be determined and then compared with respective distances? Is the TD/DT any arbitrary number (for example, 1cm, 2cm, etc.), any distance defined by the design ground rules based on the power supply network applications, a distance defined by dimensions (length, width, etc.) of the circuit substrate, chip/die, or other components?
distances between soldering dots on the metal layer and a projected area of the first solder pad on the metal layer are all shorter than a distance threshold” in lines 9-11.  
However, it is unclear from the claim language above, what is a value of a threshold distance (TD/DT) so that the shortest distance values can be determined and then compared with respective distances? Is the TD ?DTany arbitrary number (for example, 1cm, 2cm, etc.), any distance defined by the design ground rules based on the power supply network applications, a distance defined by dimensions (length, width, etc.) of the circuit substrate, chip/die, or other components?

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Lim  et al., (US Pat. 6897555, hereinafter Lim) in view of Lacap et al., (US Pat. 8106516, hereinafter Lacap). 


Regarding claim 1, Lim discloses circuit substrate (CS), comprising:
a conventional insulation layer/IL (100 in Fig. 1A; col. 2, line 5, col. 5, line 24);
a metal layer ML (see exposed metal layer from through-vias 141-144 in Fig. 1A; col. 2, lines 15-20) disposed on a first/bottom surface of the IL; and
a first conductive pad area and a second conductive pad area, the pad areas being in a form of conventional lines and rings disposed on a second/top surface of the IL opposite the ML disposed on the first surface of the IL, a projected/plan-view area of the first pad on the ML being in a variety of shapes (123, 235, etc. in Fig. 1B, 2) including a convex shaped surface, that of the second pad on the ML being a concave (see 235 and 232 respectively in Fig. 2; col. 2, lines 65-67) shaped surface, wherein:
a shortest distance between a soldering dot on the ML and a projected area of the first pad on the ML are shorter than a distance threshold/DT [for example, see the distance between soldering dots 182 and pad area 235 v/s the DT (the DT being a distance between 232 and a side of a die 160) in Fig. 1B/2; col. 2, line 41], the shortest distance being a minimum length of a straight line between the soldering dot on the ML and a side thereof;
the soldering dot on the ML corresponds to a soldering dot on a corresponding die (see the soldering dots on the ML corresponding to electrical wiring connections with the respective soldering pads/sites on the die 160 in Fig. 1A; col. 2, lines 25-40); and 
sides of the projected area of the first pad and the second pad are opposing each other and adjacent to another pad area (see 232-235 in Fig. 2)  
(Fig.1 A-2).
Lim does not explicitly teach the first and the second pad/line areas being solder pad areas. 
Lacap teaches a CS/chip scale package wherein traces/pad wiring line areas include 
conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide
enhanced bonding and interconnection.  
Lim and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lim, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second pad/line areas as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Lim’s CS.  

Regarding claim 2, Lim and Lacap teach substantially the entire claimed structure as

area of the first solder pad on the metal layer and a soldering dot on the ML that is 
farthest away (for example see the distance between soldering dot 182 and pad area 
235 in Fig. 1B/2) from the projected area of the first solder pad.
 
Regarding claims 3-5 respectively, Lim and Lacap teach substantially the entire claimed 
structure as applied to claim 1 above, including the first and the second solder pad being 
conventional power supply input/output solder pads and , as required (see col. 2, lines 
65-67) and the first solder pad being electrically connected to the respective ML through 
a conventional first through-hole (see 142 in Fig. 1A; col. 2, line 12), but do not explicitly 
teach: a) the shortest distances between power supply input soldering dots on the ML 
and the projected area of the first solder pad on the ML are shorter than the DT, and b) 
the distances between soldering dots on the ML and a position of the first through-hole 
on the ML are shorter than the DT.  
The determination of parameters including dimensions (distances, spacing/gap, 
length/width, thickness, etc.) bonding site/solder dot, solder pad, trace/line, chip/die, 
solder bump/ball, a total number and pitch/distance there between, etc. is a subject of
routine experimentation and optimization to achieve the desired electrical/thermal 
performance, reduced bonding defects/stress and improved reliability. 

Regarding claims 6-14, Lim and Lacap teach substantially the entire claimed structure as applied to claim 1 above, including: 
 the solder pads comprising a plurality of sub-pads (for example, see 232-235 in Fig. 2, 421, 431, 450, etc. in Fig. 4; col. 2, line 66, col. 5, lines 40-65  as required; and 
each of the sub-pads have respective projected areas having respective distances between the soldering dots.
Furthermore, the determination of parameters including dimensions (distances,
spacing/gap, length/width, thickness, etc.) bonding site/solder dot, solder pad, trace/line, chip/die, solder bump/ball, a total number and pitch/distance there between, positioning/location and shape of the respective pads etc., is a subject of
routine experimentation and optimization to achieve the desired electrical/thermal 
performance, reduced bonding defects/stress and improved reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations as  claimed in claims 6-14, so that the electrical performance and the reliability can be improved and shorting defects can be reduced in Lim’s CS. 
 

Furthermore, the determination of parameters including dimensions (distances,
spacing/gap, length/width, thickness, etc.) bonding site/solder dot, solder pad, trace/line, chip/die, solder bump/ball, a total number and pitch/distance there between, positioning/location and shape of the respective pads etc., is a subject of
routine experimentation and optimization to achieve the desired electrical/thermal 
performance, reduced bonding defects/stress and improved reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations as  claimed in claims 15-18, so that the electrical performance and the reliability can be improved and shorting defects can be reduced in Lim’s CS. 
 
Regarding claim 19, Lim discloses a chip, comprising:
a die (160 in Fig. 1A; col. 2, line 28);  
a circuit substrate (CS), comprising:
a conventional insulation layer/IL (100 in Fig. 1A; col. 2, line 5, col. 5, line 24);
a metal layer ML (see exposed metal layer from through-vias 141-144 in Fig. 1A; col. 2, lines 15-20) disposed on a first/bottom surface of the IL; and
a first conductive pad area and a second conductive pad area, the pad areas being in a form of conventional lines and rings disposed on a second/top surface of the IL 
shortest distances between a soldering dot on the ML and a projected area of the first pad on the ML are all shorter than a distance threshold/DT [for example, see the vertical distances between soldering dots 182 and pad area 235 v/s the DT (the DT being a distance between 232 and a side of a die 160) in Fig. 1B/2; col. 2, line 41], the shortest distance being a minimum value of vertical distances between the soldering dot on the ML and a side edge of the projected area of the first solder pad on the ML;
the die (see 160 and 100 respectively in Fig. 1A) disposed on a surface of the ML opposite the IL; 
the soldering dot on the ML corresponds to a soldering dot on a corresponding die (see the soldering dots on the ML corresponding to electrical wiring connections with the respective soldering pads/sites on the die 160 in Fig. 1A; col. 2, lines 25-40); and 
side edge being adjacent to a projected area of the other/second pad on the ML (see 235 and 231 respectively in Fig. 2)  
(Fig.1 A-2).
Lim does not explicitly teach the first and the second pad/line areas being solder pad areas. 

conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide
enhanced bonding and interconnection.  
Lim and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lim, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second pad/line areas as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Lim’s CS.  

Regarding claim 20, Lim discloses an electronic device, comprising a die, and a circuit substrate (CS), the CS comprising:
a die (160 in Fig. 1A; col. 2, line 28);  
a circuit substrate (CS), comprising:
a conventional insulation layer/IL (100 in Fig. 1A; col. 2, line 5, col. 5, line 24);
a metal layer ML (see exposed metal layer from through-vias 141-144 in Fig. 1A; col. 2, lines 15-20) disposed on a first/bottom surface of the IL; and
a first conductive pad area and a second conductive pad area, the pad areas being in a form of conventional lines and rings disposed on a second/top surface of the IL opposite the ML disposed on the first surface of the IL, a projected/plan-view area of the first pad on the ML being in a variety of shapes (123, 235, etc. in Fig. 1B, 2) including a convex shaped surface, that of the second pad on the ML being a concave (see 235 and 232 respectively in Fig. 2; col. 2, lines 65-67) shaped surface, wherein:
shortest distances between a soldering dot on the ML and a projected area of the first pad on the ML are all shorter than a distance threshold/DT [for example, see the vertical distances between soldering dots 182 and pad area 235 v/s the DT (the DT being a distance between 232 and a side of a die 160) in Fig. 1B/2; col. 2, line 41], the shortest distance being a minimum value of vertical distances between the soldering dot on the ML and a side edge of the projected area of the first solder pad on the ML;
the die (see 160 and 100 respectively in Fig. 1A) disposed on a surface of the ML opposite the IL; 
the soldering dot on the ML corresponds to a soldering dot on a corresponding die (see the soldering dots on the ML corresponding to electrical wiring connections with the respective soldering pads/sites on the die 160 in Fig. 1A; col. 2, lines 25-40); and 
side edge being adjacent to a projected area of the other/second pad on the ML (see 235 and 231 respectively in Fig. 2)  
(Fig.1 A-2).

Lacap teaches a CS/chip scale package wherein:
the SCP including a conventional wafer having a plurality of chip devices and a circuit board (50 and 48 respectively in Fig. 4; col. 6, lines 25-30), as required; and 
traces/pad wiring line areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Lim and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lim, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Lacap, so that  that the subsequent bonding and reliability can be improved and multilevel interconnections can be enhanced in Lim’s CS.  

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811